Case 1:17-cv-05967-NGG-VMS Document 120 Filed 09/09/19 Page 1 of 1 PageID #: 1893
                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
                                                        271 Cadman Plaza East
                                                        Brooklyn, New York 11201

                                                        September 9, 2019
  BY ECF
  Honorable Vera M. Scanlon
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     Amadei, et al. v. Nielsen, et al., 17-CV-5967 (NGG)(VMS)

  Dear Judge Scanlon:

          This Office represents the Defendants in the above-referenced matter and writes on behalf
  of the parties to inform the Court that the parties continue to work toward finalizing the settlement
  of this matter and anticipate being able to file a stipulated dismissal by September 30, 2019.

         The parties thank the Court for its attention to this matter.

                                                        Respectfully submitted,

                                                        RICHARD P. DONOGHUE
                                                        United States Attorney
                                                        Eastern District of New York
                                                        271 Cadman Plaza East, 7th Floor
                                                        Brooklyn, New York 11201

                                                By:              /s/
                                                        Dara A. Olds
                                                        Matthew J. Modafferi
                                                        Assistant U.S. Attorneys


  cc:    Plaintiffs’ counsel (By ECF)
